Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,605,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Tsai et al. (US 2015/0254845) and Marquant et al. (US 3,339,850) fail to teach the limitations of “illuminating a test strip wetted with a sample with select spectrums of light, wherein the test strip comprises test pads that are configured to change color in the presence of an analyte in the sample; obtaining at least one digital image of the test strip; creating calibration curves by obtaining at least one digital image of calibration pads and of test strips wetted with a series of analyte solutions having known pH at various analyte concentrations, wherein the calibration pads have color reference patches that make up a series scale of colors of known chromaticity, adjusting the color intensity from the at least one digital image of the test strips using a normalization factor, and plotting the color intensity from the at least one digital image of the test strips against the various analyte concentrations to form the calibration curves; and analyzing color intensity from the at least one digital image against the calibration curves to determine an analyte concentration in the sample with correction for one or more interference substances in the sample that change the color intensity and that, unless corrected for, affect measurement of the analyte concentration, wherein the method further comprises: learning color intensity values for the analyte in the presence of the one or more interference substances using analyte solutions with known analyte concentrations to which the one or more interference substances have been added in order to correct for the one or more interference substances in the sample” as recited in Independent claim 1 and similarly in independent claim 13. The prior art teaches of systems that determine the concentration of an analyte solution in a sample by comparing them to reference image/databases. Applicant’s claimed invention is to a specific method as discussed in above underlined limitations above, which in summary requires creating calibration curves by taking images of strips wetted with different known levels of pH at various analyte concentrations, and adjusting the color intensity from the images using a normalization factor and plotting the color intensity against various analyte concentrations to from the calibration curves. The process is thereafter followed by analyizing the color intensity from a new digital image against the calibration curves to determine an analyte concentration in the sample with correction for one or more interference substances in the sample that change the color intensity and that, unless corrected for, affect the measurement of the analyte concentration.
Furthermore, the underlined claim limitations above in claims 1 and 13 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-6, 8-16 and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481